RENDERED: MARCH 17, 2016
                                                         TO BE         QED
                                                       IL
                                                              ,




                   uprrittr Gurf of                4 runfusik
                               2014-SC-000339-DG
                                                       D /   At-   FITSAKC.) I Iv   Cm   Czmouo.sug
ANTHONY MALONEY                                                          APPELLANT


                  ON REVIEW FROM COURT OF APPEALS
V.                   CASE NO. 2013-CA-000213-MR
               MONTGOMERY CIRCUIT COURT NO. 12-CR-00168


COMMONWEALTH OF KENTUCKY                                                  APPELLEE


               OPINION OF THE COURT BY JUSTICE VENTERS

                         REVERSING AND REMANDING

       After the Montgomery Circuit Court denied his motion to suppress

evidence, Appellant Anthony Maloney entered a conditional guilty plea to being

a convicted felon in possession of a firearm, carrying a concealed deadly

weapon, and alcohol intoxication in a public place. He was sentenced to five

years' imprisonment. The motion to suppress evidence was based upon the

argument that Appellant's initial arrest for alcohol intoxication was improper

and, therefore, the evidence obtained during the search incident to his arrest

must be suppressed as the tainted fruit of an improper arrest. After entering

the conditional plea, Maloney appealed. The Court of Appeals upheld the

validity of the arrest and affirmed his conviction. We granted discretionary

review to consider the validity of the arrest and the evidence thus obtained.

Upon review, we reverse the Court of Appeals.
                     FACTUAL AND PROCEDURAL BACKGROUND

       The Mount Sterling Police Department received a report from an

 identified caller that an intoxicated person was staggering in traffic on a city

 street. The caller described the subject as a white male wearing a blue t-shirt

 and green shorts. Officer Vernon Rogers went to the area to investigate, and

 near the location reported by the caller, he saw Appellant lying in a state of

complete repose on the front porch of his residence. Appellant's torso was

partially concealed by the porch railing, but his legs were visibly extended

toward the front steps. His clothing matched the description given by the

caller. Officer Rogers went onto the front porch, and after awakening

Appellant, he detected the odor of alcohol on his breath. Rogers then arrested

Appellant for alcohol intoxication in a public place pursuant to KRS

222.202(1). During the routine search incident to the arrest, Appellant, a

convicted felon, admitted that he had an unloaded handgun in his pocket.

      A Montgomery County grand jury indicted Appellant for being a

convicted felon in possession of a handgun, carrying a concealed deadly

weapon, and alcohol intoxication in a public place, third or greater offense.

Appellant then moved to suppress the weapon seized at his arrest. In support

of the motion, he argued that Officer Rogers lacked sufficient cause to arrest

Appellant for alcohol intoxication and that the search of Appellant's person

incident to the unauthorized arrest violated his Fourth Amendment

protections. Consequently, Appellant asserted that any incriminating items or

statements derived from the improper arrest were inadmissible. The trial court


                                         2
 denied the motion. Appellant then entered a conditional guilty plea reserving

the right to appeal the circuit court's denial of his motion to suppress.

       At the Court of Appeals, Appellant reiterated his argument that the arrest

was unlawful because at the time of arrest he was not committing a violation of

KRS 222.202(1) in the presence of Officer Rogers. He also argued in the Court

of Appeals that Officer Rogers' entry onto the porch violated his Fourth

Amendment rights as enunciated by the United States Supreme Court in

Florida v. Jardines, 133 S. Ct. 1409 (2013). The Court of Appeals affirmed the

trial court's ruling. We granted discretionary review to consider the validity of

Appellant's arrest.

                                    ANALYSIS

       Our standard for appellate review of rulings on pretrial motions to

suppress evidence remains unchanged despite the recent repeal of RCr 9.78

and its reformulation under RCr 8.27. Simpson v. Commonwealth, 474 S.W.3d
544, 546-47 (Ky. 2015). We apply the same two-step process adopted in

Adcock v. Commonwealth, 967 S.W.2d 6, 8 (Ky. 1998). First, we review the trial

court's findings of fact, which are deemed to be conclusive, if they are

supported by substantial evidence. Next, we review de novo the trial court's

application of the law to the facts to determine whether its decision is correct

as a matter of law. In this instance, the applicable facts are not disputed, and

so our task is limited to a de novo review to determine whether the law

governing arrests and searches incident to arrests was correctly applied.




                                         3
I. APPELLANT'S WARRANTLESS ARREST FOR ALCOHOL INTOXICATION IN
  A PUBLIC PLACE WAS IMPROPER BECAUSE THE OFFENSE WAS NOT
  COMMITTED IN THE PRESENCE OF THE ARRESTING OFFICER.

       With limited exceptions not applicable here, KRS 431.005(a)-(d) sets forth

 the four circumstances in which a police officer is authorized to make an

 arrest. Those circumstances are:

      (a) In obedience to a warrant; or
      (b) Without a warrant when a felony is committed in his or her
      presence; or
      (c) Without a warrant when he or she has probable cause to believe
      that the person being arrested has committed a felony; or
      (d) Without a warrant when a misdemeanor, as defined in KRS
      431.060, has been committed in his or her presence [.]

      Officer Rogers did not arrest Maloney        obedience to a warrant," so

subsection (a) is not applicable here. The Court of Appeals concluded that

Rogers was authorized to make the arrest because the information relayed to

him from the 911 caller, corroborated by his own personal observation of

Appellant lying on the porch, provided ample probable cause to believe that

Appellant was guilty of alcohol intoxication under KRS 222.202(1). Citing

Faught v. Commonwealth, 656 S.W.2d 740, 741 (Ky. 1983), and Williams v.

Commonwealth, 147 S.W.3d 1 (Ky. 2004), the Court of Appeals correctly

recognized that probable cause for an arrest may be accumulated, not only

from the officer's personal observations, but also from a corroborated tip of a

known, reliable informant.

      The problem with applying the Fraught! Williams analysis to this case is

that alcohol intoxication in a public place under KRS 222.202(1) is a

misdemeanor, not a felony. Under KRS 431.005(d), a warrantless arrest for a
                                        4
 misdemeanor is authorized only if the crime was committed in the officer's

 presence. Having probable cause to believe the offense was committed outside

 the officer's presence does not justify a warrantless arrest for a misdemeanor.

Therefore, we must look closer at the circumstances of the actual arrest to

determine if Appellant's conduct in the officer's presence constituted the

offense of alcohol intoxication in a public place.

          The relevant portion of KRS 222.202 defines the offense as follows: "A

person is guilty of alcohol intoxication when he appears in a public place

manifestly under the influence of alcohol to the degree that he may endanger

himself or other persons or property, or unreasonably annoy persons in his

vicinity." Appellant makes two arguments in opposition to the

Commonwealth's theory that his behavior in the presence of Officer Rogers

amounted to alcohol intoxication under KRS 222.202(1).

      First, he contends that his activity at the time of arrest did not manifest

a state of intoxication "to the degree that he may endanger himself or other

persons or property, or unreasonably annoy persons in his vicinity" as required

by the statute. Second, he contends that the front porch on which he was seen

was not "a public place" within the purview of KRS 222.202(1).

      At the suppression hearing, Officer Rogers testified that he first observed

Appellant "passed out" on the front porch of a residence.' Appellant prefers to

describe his conduct as being "asleep" on the front porch. We understand the




      1   The residence belonged to a relative with whom Appellant was staying.

                                            5
different perceptions generated by the different terms, but the difference is

immaterial to our analysis. Regardless of the cause of his slumber, KRS

222.202(1) requires conduct manifesting such a degree of intoxication that "he

may endanger himself, or other persons, or property," or that he may

"unreasonably annoy persons in his vicinity."

       Appellant's only activity in the presence of Officer Rogers would more

aptly be described as inactivity: lying flat on the floor of his front porch in a

state of total repose. It is difficult to conceive of any behavior less likely to

become a danger to persons or property, or less likely to unreasonably annoy

others, than lying silent and motionless on one's front porch. Arguably, lying

down at home and "sleeping it off' is the most socially responsible thing a

drunk person could be doing.

      In Commonwealth v. Mobley we clarified that the applicable standard for

a misdemeanor arrest is "whether a reasonable officer could conclude from all

facts that a misdemeanor is being committed in his presence." 160 S.W.3d
783, 787 (Ky. 2005). Alcohol intoxication under KRS 222.202(1) requires much

more than simply "being" drunk. It requires some behavior that "manifests,"

meaning "exhibits" or "demonstrates," alcohol intoxication "to the degree that

he may endanger himself or other persons or property, or unreasonably annoy

persons in his vicinity." Appellant's pre-arrest conduct in Officer Rogers'

presence had no propensity at all to endanger or unreasonably annoy anyone.

      The Commonwealth points out that Appellant was "lying on the porch

itself, not in a chair," and that he "was not coherent and he did not want to


                                          6
wake up" when Officer Rogers placed him under arrest. To the extent they

matter at all, those factors suggest even more convincingly that Appellant was

doing nothing that may pose a danger to himself or others. The

Commonwealth speculates that Appellant could have awakened at some later

time and then "staggered back out into traffic," thus later engaging in conduct          ,




that may be endangering or unreasonably annoying. We recognize from the

plain language of KRS 222.202(1) and from the word "may" in the phrase "may

endanger himself or other persons or property, or unreasonably annoy persons

in his vicinity," that guilt under the statute does not require conduct creating

an immediate or actual endangerment or unreasonable annoyance. However,

the statute does require some manifest behavior that is likely to produce the

requisite endangerment or annoyance. Being passed out, asleep, or otherwise

unconscious on a porch does not satisfy that requirement of the statute. 2

       Moreover, under the Commonwealth's rationale, anyone and everyone

who remained alive after consuming an alcoholic beverage would be subject to

arrest for "alcohol intoxication" because anyone "may" at a later time change

his current behavior and commence behaving in a way that presents a danger

to himself or others or becomes unreasonably annoying. To infuse this statute

with so broad a construction that it criminalizes virtually any activity or

inactivity preceded by alcohol consumption implicates the constitutional

prohibitions of vagueness and overbreadth.      See Coates v. City of Cincinnati,



        2 Certainly being unconscious can be a symptom of a life-endangering condition
but it is not in the ordinary sense the cause of endangerment.

                                           7
 402 U.S. 611, 614 (1971)(City ordinance prohibiting "conduct . . . annoying to

 person passing by" held unconstitutionally vague because it applies an

 unascertainable standard and over-broad because it authorizes the

 punishment of constitutionally protected conduct.)

       The legislative history of the crime of public intoxication confirms our

 belief that the General Assembly did not intend to criminalize the act of being

 passed out , or asleep, on the porch. In 1974, the General Assembly enacted

 KRS 525.100, which then prohibited "public intoxication" induced by either

 alcohol or drugs. 3 KRS 525.100 employed precisely the same standard for

 defining the punishable range of intoxication that was, in 1986, incorporated

into KRS 222.202(1): "manifestly under the influence of alcohol . . . to the

degree that he may endanger himself or other persons or property, or

• unreasonably annoy persons in his vicinity." Commentary published by the

Kentucky Crime Commission/ Legislative Research Commission concurrently

with the 1974 enactment of KRS 525.100 explains that the standard set forth

in the new statute "is intended to require some aberrant behavior on the part of

the accused before an arrest is authorized." (Emphasis added.) The

legislature's use of this familiar terminology when it enacted KRS 222.202(1)

strongly indicates that the interpretation applicable to the earlier statute was

also intended to be applied to the latter statute. The manifestation of guilt




       3 KRS 525.100 was subsequently amended to exclude intoxication due solely to
alcohol consumption. Alcohol intoxication is now addressed exclusively under KRS
222.202.

                                         8
  under both statutes requires "some aberrant behavior on the part of the

  accused before an arrest is authorized."

        Appellant exhibited no "aberrant behavior" in the presence of Officer

  Rogers that could be reasonably construed as creating a risk that "he may

  endanger himself or other persons or property, or unreasonably annoy persons

  in his vicinity." The offense of alcohol intoxication under KRS 222.202(1) was

  not committed in the presence of the officer. Since alcohol intoxication under

  KRS 222.202(1) is a misdemeanor, pursuant to KRS 431.005, the officer's only

  avenue for making a proper arrest was to obtain an arrest warrant based upon

  probable cause to believe that Appellant's earlier behavior satisfied the

 elements of KRS 222.202(1).

        Consequently, the officer had no authority to arrest Appellant, and the

 search incident to the arrest was not valid. The evidence thus obtained should

 have been suppressed.


II. APPELLANT'S FRONT PORCH WAS OPEN FOR PUBLIC ACCESS AND
    OFFICER ROGERS' ENTRY ONTO THE PORCH WAS NOT IMPROPER.

       Appellant also challenges the validity of his arrest with two arguments

 based upon his assertion that his front porch is not "a public place." First, he

 points out that KRS 222.202(1) applies only to conduct that occurs in "a public

 place." He argues that his front porch is not a public place, and therefore, his

 behavior on the porch could not qualify for prosecution under KRS 222.202(1).

 Second, he contends that because his front porch was within his

 constitutionally protected sphere of privacy, the officer's intrusion onto the


                                          9
 porch was not authorized, and in effect, amounted to an unconstitutional

 search.

          We need not address the first aspect of Appellant's "public place"

argument. As explained above, he could not be guilty of violating KRS

222.202(1) at the time of arrest because his conduct could not as a matter of

law reasonably be regarded as a danger to himself or others, nor could it be

regarded as unreasonably annoying to persons in the vicinity. The second

aspect of Appellant's argument deserves our attention because it has

implications beyond the scope of KRS 222.202(1).

       In support of this argument, Appellant relies on the definition of public

place contained in KRS 525.010(3) 4 and Florida v. Jardines, 133 S. Ct. 1409

(2013). KRS 525.010(3) provides a definition of a "public place" but that

definition is not exhaustive, and while this Court has not explicitly stated

whether a porch would be considered a public place, our previous decisions

make it clear that Appellant's porch was open at least to limited access by the

general public, which would include inquisitive police officers.

      We have previously held that an individual standing in the doorway of

his or her home has no reasonable expectation of privacy.        Talbott v.

Commonwealth, 968 S.W.2d 76, 81 (Ky. 1998). Further, since the main



      4  "Public place" means a place to which the public or a substantial group of
persons has access and includes but is not limited to highways, transportation
facilities, schools, places of amusements, parks, places of business, playgrounds, and
hallways, lobbies, and other portions of apartment houses and hotels not constituting
rooms or apartments designed for actual residence. An act is deemed to occur in a
public place if it produces its offensive or proscribed consequences in a public place.

                                          10
entrance to the home is widely perceived as the home's point of access for

business, the public is permitted to go up to a home's front door, if the way is

not barred. Quintana v. Commonwealth, 276 S.W.3d 753, 758 (Ky. 2008).

Areas outside the home, such as the front door, driveways, or walkways, "do

not carry a reasonable expectation of privacy because they are open to plain

view and are properly approachable by any member of the public, unless

obvious steps are taken to bar the public from the door." Id.

      For his arguinent that his porch is constitutionally-protected space,

Appellant primarily relies on Jardines, 133 S. Ct. 1409. However, his reliance

is misplaced because Jardines involved the distinguishable situation in which

police used a drug-sniffing dog to search the subject's porch and doorway for

information about what may be inside the home. Id. at 1413. The Supreme

Court's decision limiting the ability of police to use a drug-sniffing dog outside

a residence did not alter the general license of the police, or of the public at

large, to approach the front of a residence and knock on the door.      Id. at 1415-

16. Indeed, the Supreme Court explicitly acknowledged the license or

invitation to the public to approach a home and knock on the front door.

      This implicit license typically permits the visitor to approach
      the home by the front path, knock promptly, wait briefly to be
      received, and then (absent invitation to linger longer) leave.
      Complying with the terms of that traditional invitation does not
      require fine-grained legal knowledge; it is generally managed
      without incident by the Nation's Girl Scouts and trick-or-
      treaters. Thus, a police officer not armed with a warrant may
      approach a home and knock, precisely because that is "no
      more than any private citizen might do." Kentucky v. King, 563
      U.S. —, —, 131 S. Ct. 1849, 1862, 179 L. Ed. 2d 865 (2011).
Id. (footnote omitted). By stepping onto the porch to observe Appellant, Officer

Rogers did nothing more than any private citizen could do.

      We note that the porch in this case abutted the front door of the

residence and was open to public access. The porch simply had a railing, not a

gate, nor any other restriction to indicate that the space was an exclusively

private area, unavailable to members of the public seeking to approach the

residence for a legitimate purpose. The porch was thus open to Officer Rogers

as it was to any member of the general public. Appellant's alleged condition

just before he took to his porch, and his appearance as he lay unconscious on

the porch, provided anyone, including Officer Rogers, with a legitimate purpose

to go onto the porch. Appellant's Fourth Amendment and Kentucky

Constitution Section 10 arguments are unpersuasive.

                                 CONCLUSION

      For the reason stated above, we conclude that Appellant's arrest for

alcohol intoxication in a public place was unlawful. Therefore, the search

conducted incident to that arrest was unauthorized, and the evidence thus

obtained was improper and should have been suppressed. Therefore, we

reverse the opinion of the Court of Appeals. The judgment entered pursuant to

the conditional plea agreement is hereby vacated. This matter is remanded to

the Montgomery Circuit Court for further proceedings consistent with this

opinion.

      All sitting. All concur.




                                       12
COUNSEL FOR APPELLANT:

John Gerhart Landon
Assistant Public Advocate
Department of Public Advocacy


COUNSEL FOR APPELLEE:

Andy Beshear, Attorney General of Kentucky

Courtney J. Hightower
Assistant Attorney General
Office of the Attorney General




                                    13